Citation Nr: 1629785	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neck rash.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for urethral lesions.
 
4.  Entitlement to service connection for a right knee disorder, to include tendonitis.
 
5.  Entitlement to service connection for a left knee disorder, to include tendonitis.

6.  Entitlement to service connection for a bilateral breast disorder (claimed as skin abscesses of the left and right breasts). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2002 to December 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was before the Board in December 2013, when it was remanded for additional development.  At that time, the Board also remanded the Veteran's claim for entitlement to service connection for sinusitis.  During the pendency of the remand, a May 2014 rating decision granted service connection for allergic rhinitis, which had been claimed as sinusitis.  As the May 2014 rating decision constitutes a complete grant of the benefit sought on appeal, that issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to appellate review.

The record indicates that there are outstanding VA treatment records.  Specifically, an August 21, 2014 VA treatment record noted that the Veteran should return for a follow up appointment in six months.  To date, treatment records subsequent to August 21, 2014 have not been associated with the record.  On remand, all outstanding VA treatment records should be associated with the claims file.  
Additionally, the Board finds that there may be outstanding Social Security Administration (SSA) records.  While the record contains a May 18, 2010 SHARE print screen indicating that the Veteran did not receive SSA disability benefits, in a January 23, 2014 correspondence the SSA requested information pertaining to the Veteran.  Accordingly, the record suggests that the Veteran may have recently filed a disability claim.  As any records associated with a claim for SSA disability benefits may contain information relevant to the issues on appeal, clarification is required to determine whether the Veteran has applied for or been award SSA disability benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, in February 2014, the Veteran was scheduled for VA examination in accordance with the December 2013 remand instructions.  A February 2014 note from the compensation and pension examination office indicated that the Veteran requested to cancel his examination because he did not have transportation.  In a March 2014 report of information, the Veteran reported that he did not receive notice of the examination in a timely manner and the examination was not scheduled at the VA medical center closest to his new residence in Oklahoma.  Therefore, he was requesting that the examination be rescheduled.  Thereafter, the claim was readjudicated and returned to the Board without rescheduling the Veteran's examinations.  In the May 2016 Appellant Brief the Veteran's representative asserted that there had not been compliance with the December 2013 remand directives and requested that the claims be remanded to afford the Veteran a contemporaneous VA examination within a reasonable commute from the Veteran's residence.  In light of the Veteran's assertions and the fact that the Board must remand the claims for other development, on remand the Veteran should be provided another opportunity to report for VA examinations to determine the nature of his claimed skin disorder, chest pain, urethral bleeding, and bilateral knee disorder and their relationship, if any, to his military service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from August 21, 2014 to present, and associate them with the claims file. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

3.  Request copies of any SSA disability benefit determinations as well as the medical records on which such determinations were based.  If the records are unavailable or do not exist, the claims file should be annotated as such and the Veteran and her representative notified of such.

4.  After the above is completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and relationship to service, if any, of any chest pain that may be present.  Notice scheduling the examination must be sent to the Veteran's current address of record, and a copy of such notice must be associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not that any identified chest pain originally manifested in service or is otherwise related to the Veteran's military service. 

In rendering this opinion, the examiner should address whether the Veteran's complaints of chest pain are associated with shortness of breath due to asthma.

5.  Schedule the Veteran for a VA examination to determine the nature and relationship to service, if any, of any urethral bleeding that may be present.  Notice scheduling the examination must be sent to the Veteran's current address of record, and a copy of such notice must be associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not that any identified urethral bleeding originally manifested in service or is otherwise related to the Veteran's military service. 

In rendering this opinion, the examiner should address the December 2008 examiner's finding of a normal genitourinary examination and the December 2009 VA urology notes.

6.  Schedule the Veteran for a VA examination to determine the nature and relationship to service, if any, of any bilateral knee disorder that may be present.  Notice scheduling the examination must be sent to the Veteran's current address of record, and a copy of such notice must be associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not that any identified bilateral knee disorder originally manifested in service or is otherwise related to the Veteran's military service. 

In rendering this opinion, the examiner should address the December 2008 examiner's finding of "essentially normal knee examinations" and the September 2009, May 2013, August 2013, and September 2013 VA treatment notes documenting complaints of right and left knee pain.

7.  Schedule the Veteran for a VA examination to determine the nature and relationship to service, if any, of any bilateral breast disorder that may be present.  Notice scheduling the examination must be sent to the Veteran's current address of record, and a copy of such notice must be associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following review of the claims file and examination of the Veteran, the examiner should:

a.  Identify all breast disorders that the Veteran has had at any point during the pendency of the appeal.

b.  State whether it is at least as likely as not that any identified bilateral breast disorder originally manifested in service or is otherwise related to the Veteran's military service. 

In rendering this opinion, the examiner should address the December 2008 examiner's findings of a normal skin examination, as well as the September 2009 diagnosis of galactorrhea.

8.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




